         Case 3:20-cv-02582-WHO Document 44 Filed 04/06/21 Page 1 of 1




                           UNITED STATES DISTRICT COURT

                        NORTHERN DISTRICT OF CALIFORNIA

                                       CIVIL MINUTES

 Date: April 6, 2021             Time: 2 minutes           Judge: WILLIAM H. ORRICK
                                 2:36 p.m. to 2:38 p.m.
 Case No.: 20-cv-02582-WHO       Case Name: Koster v. Safelite Fulfillment, Inc.



Attorney for Plaintiff:       Cindy Koster, pro se (not present)
Attorney for Defendant:       Liana Hollingsworth

 Deputy Clerk: Jean Davis                             Court Reporter: Debra Pas


                                       PROCEEDINGS

Case Management Conference conducted via videoconference. Ms. Koster’s previous counsel
was granted leave to withdraw. Ms. Hollingsworth indicates that she has had no contact from
Ms. Koster or any counsel acting on her behalf since that time. Ms. Koster has not taken any
further action in this matter. Given Ms. Koster’s failure to appear for mediation and this case
management conference and her failure to prosecute the case, the Court will enter an Order
directing Ms. Koster to show cause why this matter should not be dismissed.
